Citation Nr: 0622514	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  03-36 648	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease, status post myocardial infarction and angioplasties 
(claimed as chest pain, abnormal EKG, and heart condition).

2.  Entitlement to service connection for diverticulitis and 
gastroenteritis.

3.  Entitlement to service connection for sinusitis.

4.  Entitlement t service connection for pneumonia and 
residual left lung nodule.

5.  Whether new and material evidence has been presented to 
reopen a claim of service connection for hypertension.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from August 1967 to August 
1990.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Reno, 
Nevada.

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge sitting at the RO in May 2005.  


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
August 1967 to August 1990.

2.  On June 1, 2006, the Board was notified by the RO that 
the veteran died in May 2006.




CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2005).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2005).


ORDER

The appeal is dismissed.



		
HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


